Title: To George Washington from John Jay, 26 January 1796
From: Jay, John
To: Washington, George


          
            private
            Dear Sir
            New York 26 Jany 1796
          
          the British Ratification of the Treaty not having arrived and consequently the Time for appointing the Commissioners mentioned in it not being come, I have thus long postponed replying to yours of the 21 of last month. It certainly is important that

the Commissioners relative to the Debts, and also the captures, be men the best qualified for those places. Probably it would be adviseable to appoint one Lawyer and one merchant for each of them. The capture Cases are to be decided in London. From much that I have heard, and the little I have observed of Mr Higginson of Boston I am induced to think him, as a merchant, the best qualified of any I am acquainted with: and the mass of the captures being from the Eastern & middle States, it perhaps would be most satisfactory that the Commissioners should be from those Countries—with him I should be inclined to join Mr King or Mr Dexter, or perhaps Mr Smith of So. Carolina.
          For the Debts it seems to me best to take some sensible merchant north of the Potomack, and particularly of Philada, if one of acknowledged weight and character could be found willing to serve—if not, I should think of Col. Wadsworth, or some other like him; and associate with him Judge Paterson or Mr Benson, or Mr Marshall.
          I am really very much at a Loss about Sir John Sinclair’s Plan —it pleases me and I wish that our Country would offer Bounties for useful Discoveries, wherever made. Perhaps no Inconveniences could arise from recommending such a measure to Congress in general Terms, without having any Reference to Great Britain—but even this I think had better be postponed untill the Treaty Business shall have been dispatched. with perfect Respect Esteem and Attachmt I am Dear Sir your obliged & affectte Servt
          
            John Jay
          
        